17-13381-scc        Doc 1030         Filed 10/29/18 Entered 10/29/18 18:14:13             Main Document
                                                  Pg 1 of 124


 PAUL, WEISS, RIFKIND, WHARTON &
 GARRISON LLP
 1285 Avenue of the Americas
 New York, New York 10019
 Tel: 212-373-3000
 Fax: 212-757-3990
 Paul M. Basta
 Lewis R. Clayton
 Jacob A. Adlerstein
 Claudia R. Tobler

 Counsel for the Reorganized Debtor

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re:                                                           :   Chapter 11
                                                                  :
 CM WIND DOWN TOPCO INC.                                          :   Case No. 17-13381 (SCC)
                                                                  :
                   Reorganized Debtor.        1                   :
                                                                  :
 ----------------------------------------------------------------x
     MOTION OF THE REORGANIZED DEBTOR TO (I) ENJOIN PLAINTIFFS FROM
     CONTINUING TO PROSECUTE A COMPLAINT IN VIOLATION OF THE PLAN
      DISCHARGE INJUNCTION AND (II) HOLD PLAINTIFFS IN CONTEMPT FOR
              VIOLATION OF THE PLAN DISCHARGE INJUNCTION

                   CM Wind Down Topco Inc. (formerly known as Cumulus Media Inc.) (the

 “Reorganized Debtor”), on behalf of itself and its affiliates that were formerly debtors in the

 above-captioned case (each such affiliate, a “Former Debtor” and collectively, together with the

 Reorganized Debtor, the “Reorganized Company”), by and through its undersigned counsel,

 hereby submits this motion (the “Motion”) for entry of an order, substantially in the form

 attached hereto as Exhibit A, (i) enjoining Robert Doyle and Kevin McCabe (the “Plaintiffs”)

 and their counsel from continuing to prosecute the Complaint (as defined below) in violation of


 1
     The last four digits of the Reorganized Debtor’s tax identification number are 9663. The location of the
     Reorganized Debtor’s service address is: 3280 Peachtree Road, N.W., Suite 2200, Atlanta, Georgia 30305.
17-13381-scc     Doc 1030        Filed 10/29/18 Entered 10/29/18 18:14:13           Main Document
                                              Pg 2 of 124


 the Reorganized Company’s discharge injunction; (ii) holding the Plaintiffs and their counsel in

 contempt for violating the Reorganized Company’s discharge injunction; and (iii) awarding

 damages as appropriate.       In support of this Motion, the Reorganized Debtor respectfully

 represents as follows:

                                       Preliminary Statement

                1.        The confirmation of the Reorganized Company’s chapter 11 plan

 discharged the Reorganized Company from any debt or claim that arose prior to the Effective

 Date (as defined below). 11 U.S.C. § 1141(d). The discharge in bankruptcy “operates as an

 injunction against the commencement or continuation of an action, the employment of process,

 or an act, to collect, recover or offset any such debt as a personal liability of the debtor, whether

 or not discharge of such debt is waived.” 11 U.S.C. § 524(a)(2). A “creditor who attempts to

 collect a discharged debt is violating not only a statute but also an injunction and is therefore in

 contempt of the bankruptcy court that issued the order of discharge.” See Cox v. Zale Delaware,

 239 F.3d 910, 915 (7th Cir. 2001); see also Lawrence P. King, et al., 4 Collier on Bankruptcy ¶

 524.02[2] (16th ed.) (“the discharge injunction is the equivalent of a court order. Therefore, any

 violation of the injunction can be sanctioned as contempt of court.”).

                2.        Doyle and McCabe are professional plaintiffs who filed a purported class

 action complaint (the “Complaint”) against Cumulus Media Inc. and various of its affiliates

 (collectively, “Cumulus”) in the District Court for the Eastern District of New York (the

 “District Court”) on August 17, 2018. The Complaint alleges that Cumulus was and had been

 running deceptive sweepstakes because it allegedly misled customers about the odds of




                                                  2
17-13381-scc       Doc 1030        Filed 10/29/18 Entered 10/29/18 18:14:13                     Main Document
                                                Pg 3 of 124


 winning. 2 Three out of the four runs of the allegedly deceptive sweepstakes occurred prior to the

 Effective Date of the Plan (each as defined below). In light of the discharge injunction, shortly

 after Plaintiffs filed the Complaint, the Reorganized Company, through counsel, informed

 Plaintiffs and their counsel that the majority of the claims asserted in the Complaint had been

 discharged, and that the Complaint should be withdrawn or dismissed. Plaintiffs refused to do

 so. As a result, the Reorganized Debtor has no option but to move this Court to enforce the

 discharge and injunctive provisions of the Plan (as defined below) and to hold Plaintiffs and their

 counsel in contempt, and to award appropriate damages.

                                           Jurisdiction and Venue

                  3.       The United States Bankruptcy Court for the Southern District of

 New York (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

 and the Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.) from the

 United States District Court for the Southern District of New York. The Reorganized Debtor

 confirms its consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”), to the entry of a final order by the Court in connection with this Motion, to

 the extent that it is later determined that the Court, absent consent of the parties, cannot enter

 final orders or judgments in connection herewith consistent with Article III of the United States

 Constitution.

                  4.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a

 core proceeding pursuant to 28 U.S.C. § 157(b).



 2
     Plaintiffs’ counsel, Mr. Bank, brought nearly identical claims against other corporate defendants, which claims
     were dismissed for failure to state a claim. See, e.g., Derbaremdiker v. Applebee’s Int’l, Inc. No. 12-CV-01058
     KAM, 2012 WL 4482057 (E.D.N.Y. Sept. 26, 2012), aff’d, 519 F. App’x 77 (2d Cir. 2013).




                                                         3
17-13381-scc     Doc 1030      Filed 10/29/18 Entered 10/29/18 18:14:13             Main Document
                                            Pg 4 of 124


                5.      The statutory predicates for the relief requested herein are sections 105,

 524(a), and 1141(d) of title 11 of the United States Code (the “Bankruptcy Code”) and

 Bankruptcy Rules 3020(d) and 9020.

                                            Background

                A. The Chapter 11 Cases

                6.      On November 29, 2017, each of the Reorganized Debtor and the Former

 Debtors filed voluntary petitions for relief under Chapter 11 of the Bankruptcy Code (the

 “Chapter 11 Cases”).

                7.      On January 12, 2018, the Reorganized Debtor filed its schedules of assets

 and liabilities. [ECF No. 283]. Plaintiffs were not listed as a creditor on the schedules.

                8.      On January 26, 2018, the Court entered the Order (I) Establishing

 Deadlines for (A) Submitting Proofs of Claim and (B) Requests for Payment Under Bankruptcy

 Code Section 503(b)(9), (II) Approving the Form, Manner and Notice Thereof, and

 (III) Granting Related Relief [ECF No. 353] (the “Bar Date Order”). The Bar Date Order set

 March 7, 2018 at 5:00 p.m. (Prevailing Pacific Time) as the deadline by which non-

 governmental claimants were required to file a proof of claim.

                9.      On January 31, 2018, Epiq Bankruptcy Solutions, LLC (the “Claims

 Agent”) provided notice of the Bar Date Order in accordance with the procedures outlined

 therein, to potential claimants.   See Affidavit of Service of Konstantina Haidopoulos [ECF

 No. 471]. Consistent with the Bar Date Order, the notice of the bar date was published in the

 national edition of The New York Times. See Notice of Certification of Publication [ECF

 No. 443].

                10.     Plaintiffs did not file a proof of claim in the Chapter 11 Cases.




                                                  4
17-13381-scc      Doc 1030      Filed 10/29/18 Entered 10/29/18 18:14:13            Main Document
                                             Pg 5 of 124


                11.      On May 10, 2018, the Court entered the Findings of Fact, Conclusions of

 Law, and Order Confirming the Debtors’ First Amended Joint Plan of Reorganization (the

 “Confirmation Order”) [ECF No. 769] and the First Amended Joint Plan of Reorganization of

 Cumulus Media Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code

 (the “Plan”) [ECF No. 446] went effective on June 4, 2018 (the “Effective Date”). Notice of the

 Effective Date was served and published in accordance with the Confirmation Order. See Notice

 of (I) Entry of Order Confirming the Debtors’ First Amended Joint Chapter 11 Plan of

 Reorganization, (II) Occurrence of Effective Date, and (III) Certain Bar Dates [ECF No. 821].

 Accordingly, the Plan became binding on all parties in interest. Included in the Plan and

 Confirmation Order are broad (and typical) discharge and release provisions, and a permanent

 injunction against prosecuting claims that are discharged pursuant to the Plan. Excerpts of the

 relevant sections from the Plan and Confirmation Order are collectively attached hereto as

 Exhibit B.

                B. The Complaint

                12.      The events leading to the filing of the Complaint are as follows:

                      a. On July 20, 2018, attorney for Plaintiffs, Todd Bank, sent a letter to the

 Reorganized Company’s General Counsel, Richard Denning, with a copy of the draft complaint

 attached to the letter. The letter and proposed suit detailed the alleged violations by Cumulus,

 and sought money damages, injunctive relief, and legal fees.          Plaintiffs’ counsel admitted

 knowledge of Cumulus’ Chapter 11 Cases in this letter. A copy of the Plaintiffs’ July 20, 2018

 letter is attached hereto as Exhibit C (the “July 20 Letter”).

                      b. On August 1, 2018, Mr. Denning responded to the July 20 Letter and draft

 complaint, refuting Plaintiffs’ allegations. Mr. Denning advised Mr. Bank to refrain from filing




                                                   5
17-13381-scc     Doc 1030       Filed 10/29/18 Entered 10/29/18 18:14:13          Main Document
                                             Pg 6 of 124


 the draft complaint, as doing so would violate bankruptcy laws. A copy of Mr. Denning’s

 August 1, 2018 letter is attached hereto as Exhibit D (the “August 1 Letter”).

                      c. Notwithstanding being informed of the discharge injunction by the August

 1 Letter, Mr. Bank filed the Complaint on August 17, 2018. A copy of the Complaint is attached

 hereto as Exhibit E.

                      d. On August 27, 2018, counsel for Cumulus sent a letter to Mr. Bank (the

 “August 27 Letter”) responding to the Complaint, detailing that the Complaint lacked any basis

 in fact or law, and that filing of the same constitutes a violation of the discharge injunction.

 Counsel advised Mr. Bank to withdraw or dismiss the Complaint. A copy of the August 27

 Letter is attached hereto as Exhibit F.

                      e. On August 29, 2018, Mr. Bank responded (the “August 29 Letter”),

 addressing and defending the claims asserted in the Complaint. A copy of the August 29 Letter

 is attached hereto as Exhibit G.

                13.      The sweepstakes that form the basis of the Complaint ran during four

 separate time periods: September 14, 2017 to October 11, 2017; October 16, 2017 to November

 10, 2017; March 29, 2018 to May 23, 2018 (from September 14, 2017 to May 23, 2018, the “Pre-

 Effective Date Sweepstakes”); and July 19, 2018 to August 31, 2018.

                14.      As a result, all of the claims asserted in the Complaint, except for those

 that relate to the final period, arose prior to the Effective Date of the Plan and have been

 discharged.

                                           Relief Requested

                15.      By this Motion, the Reorganized Debtor seeks entry of an order (i)

 enjoining the Plaintiffs and their counsel from continuing to prosecute the Complaint in violation

 of the Reorganized Company’s discharge injunction; (ii) holding Plaintiffs and their counsel in


                                                  6
17-13381-scc     Doc 1030      Filed 10/29/18 Entered 10/29/18 18:14:13           Main Document
                                            Pg 7 of 124


 contempt for violating the Reorganized Company’s discharge injunction; and (iii) awarding

 damages as appropriate.



                                         Basis for Relief

   I.   The Court Should Enforce the Discharge Injunction against the Plaintiffs and Their
        Counsel

                16.    The discharge and injunction provisions of the Plan and Confirmation

 Order effectuated a discharge of any “Claims, Interests, and Causes of Action of any nature

 whatsoever, including any interest accrued on Claims or Interests from and after the Petition

 Date, whether known or unknown” upon the Effective Date.             See Plan, Article VIII(B);

 Confirmation Order ¶ 49. These provisions in the Plan and Confirmation Order are consistent

 with, pursuant to, and effectuate, section 1141(d) of the Bankruptcy Code, which provides that

 “the confirmation of a plan … discharges the debtor from any debt that arose before the date of

 such confirmation.” 11 U.S.C. § 1141. Moreover, section 524 of the Bankruptcy Code provides

 that a discharge “operates as an injunction against the commencement or continuation of an

 action, the employment of process, or an act, to collect, recover or offset any such debt as a

 personal liability of the debtor, whether or not discharge of such debt is waived … .” 11 U.S.C.

 § 524(a)(2).

                17.    Here, because any alleged liability on the Pre-Effective Date Sweepstakes

 identified in the Complaint was discharged under the Plan, any attempt by Plaintiffs to collect on

 such claims is a clear violation of the Plan and Confirmation Order and should be enjoined.

                18.    Courts in this district routinely enforce discharge injunction provisions

 like those in the Plan and Confirmation Order. See, e.g., In re AMR Corp., 2016 WL 1559294

 (S.D.N.Y. Apr. 14, 2016) (granting the debtors’ motion to enforce the discharge injunctions



                                                 7
17-13381-scc     Doc 1030      Filed 10/29/18 Entered 10/29/18 18:14:13            Main Document
                                            Pg 8 of 124


 contained within plan and confirmation order); Cost v. Super Media, 482 B.R. 857, 862

 (S.D.N.Y. 2012) (finding that plaintiff’s claims were discharged and enjoined by the plan and

 confirmation order where plaintiff’s claims “necessarily arose prior to the Effective Date”);

 Speyer v. Kieselstein-Cord, 2011 WL 2022828, at *2 (S.D.N.Y. May 24, 2011) (“The

 Confirmation Order unequivocally provides that ‘all Entities that have held, currently hold or

 may hold a claim against the Debtor are permanently enjoined from . . . commencing or

 continuing in any manner any action or other proceeding against the Debtor or its property . . . .’

 The broad language of the Confirmation Order enjoins both current and future claims against the

 Debtor.”).

  II.   The Plaintiffs Were Unknown Creditors Who Received Constitutionally Sufficient
        Notice of the Bar Date by Publication of the Bar Date Notice

                19.    The discharge of claims under the Bankruptcy Code is subject to a

 requirement of due process. See Daewoo Int’l. (Am.) Corp. Creditor Trust v. SSTS Am. Corp.,

 2003 WL 21355214, *3 (S.D.N.Y. June 11, 2003) (stating that the discharge “presumes that all

 creditors bound by the plan have been given notice sufficient to satisfy due process.”). In

 bankruptcy cases, for unknown creditors, publication notice is sufficient to satisfy due process.

 See In re Drexel Burnham Lambert Group Inc., 151 B.R. 674, 680 (Bankr. S.D.N.Y. 1993) (“For

 obvious reasons, debtors need not provide actual notice to unknown creditors. It is widely held

 that unknown creditors are entitled to no more than constructive notice (i.e., notice by

 publication) of the bar date.”); see also Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S.

 306, 317 (1950) (stating in the context of publication notice, “employment of an indirect and

 even probably futile means of notification is all that the situation permits and creates no

 constitutional bar to a final decree foreclosing their rights employment of an indirect and even a




                                                 8
17-13381-scc      Doc 1030       Filed 10/29/18 Entered 10/29/18 18:14:13           Main Document
                                              Pg 9 of 124


 probably futile means of notification is all that the situation permits and creates no constitutional

 bar to a final decree foreclosing their rights.”).

                 20.     The Plaintiffs are unknown creditors. An unknown creditor is one “whose

 claims are not reasonably ascertainable or are speculative or conjectural.” See In re Drexel, 151

 B.R. at 680. Until July 20, 2018, when Mr. Bank sent the July 20 Letter to Mr. Denning, the

 Reorganized Company had no knowledge of the claims asserted by the Plaintiffs, and in fact had

 never been sued (or threatened to be sued) for the claims alleged in the Complaint. At best, the

 Plaintiffs were unknown creditors, for whom constructive notice is sufficient to satisfy the due

 process standard requirement applicable to discharge provisions in bankruptcy. See id., 151 B.R.

 at 681 (“We agree with Debtor that when a debtor has no knowledge of a claim and files its

 petition in good faith, with as thorough a schedule of debts as possible, the debtor has done all

 that is required under the Bankruptcy Code.”).

                 21.     In accordance with this Court’s Bar Date Order, the Reorganized Debtor

 published the bar date notice in the national edition of The New York Times. The bar date notice

 informed unknown creditors of the bar date and that failure to file a proof of claim by the bar

 date would result in the claim being “forever barred.” Accordingly, the Reorganized Debtor

 respectfully submits that such publication notice satisfied the due process requirement that notice

 of the bar date be given to the Plaintiffs, as unknown creditors. The discharge provisions of the

 Plan and Confirmation Order should be applied to bar Plaintiffs’ claims.

 III.    The Court Should Hold the Plaintiffs and Their Counsel in Contempt and Award the
         Reorganized Debtor Its Reasonable Attorneys’ Fees and Expenses

                 22.     The Court has the authority to hold parties and their counsel in contempt

 (and impose appropriate sanctions) for violations of the discharge provisions of the Bankruptcy

 Code, the Confirmation Order, and the Plan. See, e.g., Maritime Asbestosis Legal Clinic v. LTV



                                                      9
17-13381-scc     Doc 1030      Filed 10/29/18 Entered 10/29/18 18:14:13            Main Document
                                           Pg 10 of 124


 Steel Co., Inc. (In re Chateaugay Corp.), 920 F.2d 183, 187 (2d Cir. 1990) (holding that

 “contempt proceedings are the proper means of compensation and punishment for willful

 violations of the automatic stay” with respect to corporate debtors) (citing Fidelity Mortg.

 Investors v. Camelia Builders Inc., 550 F.2d 47, 51, 57 (2d Cir. 1976)); Torres v. Chase Bank

 USA, N.A. (In re Torres), 367 B.R. 478, 490 (Bankr. S.D.N.Y. 2007) (stating that “compensatory

 damages, in addition to coercive sanctions, may be awarded as a sanction for civil contempt if a

 party willfully violates a section 524(a)(2) injunction.”) (citation omitted); In re Cruz, 254 B.R.

 801, 816 (Bankr. S.D.N.Y. 2000) (“A finding of civil contempt can entitle the aggrieved party to

 be compensated for all expenses, including attorneys’ fees.”) (citation omitted); see also 11

 U.S.C. § 105(a); Bankruptcy Rule 9020.

                23.    A finding of contempt is appropriate when the movant demonstrates that

 the offending party “had knowledge of the discharge and willfully violated it by continuing with

 the activity complained of.” In re Torres, 367 B.R. 490; see also In re Cont’l Airlines, Inc., 236

 B.R. 318, 330 (Bankr. D. Del. 1999), aff’d sub nom. In re Cont’l Airlines, No. 90-932, 2000 WL

 1425751 (D. Del. Sept. 12, 2000), aff’d sub nom. In re Cont’l Airlines, Inc., 279 F.3d 226 (3d

 Cir. 2002) (holding that civil contempt sanctions require that “(1) a valid order of the court must

 exist; (2) the person to be charged with contempt must have actual knowledge of the order; and

 (3) the person must have disobeyed the order.”) (citations omitted).

                24.    It is beyond question that Mr. Bank and the Plaintiffs had knowledge of

 the discharge injunction when the Complaint was filed: indeed, he admitted knowing of the

 Chapter 11 Cases in the July 20 Letter. See July 20 Letter, 2 (“Although Cumulus (and Radio

 License Holdings LLC) exited bankruptcy on June 4, 2018…”). Further, on August 1, 2018,

 before the Complaint was filed, both the Plaintiffs and Mr. Bank were put on specific notice of




                                                 10
17-13381-scc      Doc 1030      Filed 10/29/18 Entered 10/29/18 18:14:13         Main Document
                                            Pg 11 of 124


 the discharge injunction by the letter sent from Mr. Denning, the Reorganized Company’s

 General Counsel. See August 1 Letter, 2 (“pursuing your proposed complaint will violate U.S.

 bankruptcy laws…”). Notwithstanding this knowledge, the Plaintiffs and Mr. Bank knowingly

 and willfully violated the discharge injunction by filing the Complaint. On August 27, 2018,

 counsel to the Reorganized Company sent another letter to the Plaintiffs and Mr. Bank reminding

 them again of the discharge injunction and asking that the Complaint be withdrawn or dismissed.

 See August 27 Letter, 1 (“Any claims in the Complaint arising prior to the effective date … are

 expressly discharged pursuant to the plain language of the Bankruptcy Code, the Plan, and the

 Confirmation Order. Moreover, pursuant to its Confirmation Order, the Bankruptcy Court issued

 a permanent injunction as to any and all claims for incidents occurring prior to the effective

 date.”). The Plaintiffs and Mr. Bank refused to do so.

                25.     The Reorganized Debtor respectfully requests that the Plaintiffs and their

 counsel be found in contempt and ordered to pay as sanctions the Reorganized Debtor’s

 reasonable attorneys’ fees and expenses for filing this Motion and responding to the Complaint.

                                                Notice

                26.     The Reorganized Debtor will provide notice of this Motion to (i) the

 Plaintiffs and (ii) the Core Parties each as defined and set forth in the Order Pursuant to

 11 U.S.C. § 105(a) and Fed. R. Bankr. P. 1015(c), 2002(m), and 9007 Implementing Certain

 Notice and Case Management Procedures [ECF No. 73]. The Reorganized Debtor submits that,

 in view of the facts and circumstances, such notice is sufficient and no other or further notice

 need be provided.

                                          No Prior Request

                27.     The Reorganized Debtor has not made any previous application for the

 relief requested herein to this or any other court.


                                                   11
17-13381-scc     Doc 1030     Filed 10/29/18 Entered 10/29/18 18:14:13           Main Document
                                          Pg 12 of 124


                                           Conclusion

        WHEREFORE, the Reorganized Debtor respectfully requests that the Court enter the

 proposed order, attached hereto as Exhibit A, granting the relief requested herein and such other

 relief as the Court deems appropriate under the circumstances.

 Dated: October 29, 2018
        New York, New York


                                   PAUL, WEISS, RIFKIND, WHARTON
                                   & GARRISON LLP


                                   /s/ Paul M. Basta
                                   Paul M. Basta
                                   Lewis R. Clayton
                                   Jacob A. Adlerstein
                                   Claudia R. Tobler

                                   1285 Avenue of the Americas
                                   New York, New York 10019
                                   Telephone: (212) 373-3000
                                   Facsimile: (212) 757-3990
                                   pbasta@paulweiss.com
                                   lclayton@paulweiss.com
                                   jadlerstein@paulweiss.com
                                   ctobler@paulweiss.com

                                   Counsel for the Reorganized Debtor




                                                12
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 13 of 124


                                     Exhibit A

                                  Proposed Order




                                        13
17-13381-scc        Doc 1030         Filed 10/29/18 Entered 10/29/18 18:14:13                  Main Document
                                                 Pg 14 of 124


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re:                                                           :    Chapter 11
                                                                  :
 CM WIND DOWN TOPCO INC.                                          :    Case No. 17-13381 (SCC)
                                                                  :
                   Reorganized Debtor. 1                          :
                                                                  :
 ----------------------------------------------------------------x

      ORDER (I) ENJOINING PLAINTIFFS FROM CONTINUING TO PROSECUTE
      A COMPLAINT IN VIOLATION OF THE PLAN DISCHARGE INJUNCTION
        AND (II) HOLDING PLAINTIFFS IN CONTEMPT FOR VIOLATION OF
                      THE PLAN DISCHARGE INJUNCTION

                   Upon the Motion [ECF No. _] (the “Motion”) 2 of the above-captioned debtor (the

 “Reorganized Debtor”), on behalf of itself and its affiliates that were former debtors in the

 above-captioned case (each such affiliate, a “Former Debtor” and together with the Reorganized

 Debtor, the “Reorganized Company”), pursuant to sections 105(a), 524, 1141, and 1142 of title

 11 of the United States Code (the “Bankruptcy Code”), and Rules 3020(d) and 9020 of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); and the Court having

 jurisdiction to consider the Motion and the relief requested therein in accordance with 28 U.S.C.

 §§ 157 and 1334 and the Amended Standing Order of Reference M-431, dated January 31, 2012

 (Preska, C.J.); and consideration of the Motion and the relief requested therein being a core

 proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to

 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided; and

 the Court having found and determined that the relief sought in the Motion is in the best interests


 1
     The last four digits of the Reorganized Debtor’s tax identification number are 9663. The location of the
     Reorganized Debtor’s service address is: 3280 Peachtree Road, N.W., Suite 2200, Atlanta, Georgia 30305.

 2
     Capitalized terms used but not defined herein have the meanings ascribed to them in the Motion.
17-13381-scc     Doc 1030      Filed 10/29/18 Entered 10/29/18 18:14:13            Main Document
                                           Pg 15 of 124


 of the Reorganized Company, its estate and former estates, creditors, and all parties in interest,

 and that the legal and factual bases set forth in the Motion establish just cause for the relief

 granted herein; and upon all of the proceedings had before this Court; and after due deliberation

 and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Motion is granted as set forth herein.

        2.      Plaintiffs are enjoined from commencing or continuing any action seeking any

 relief against the Reorganized Company based on alleged conduct or claims that occurred or

 arose before or during the pendency of the Chapter 11 Cases, including, for the avoidance of

 doubt, prosecution of the Complaint filed in the District Court with regard to the Pre-Effective

 Date Sweepstakes.

        3.      The Plaintiffs and their counsel are held in contempt of this Court and shall pay

 the Reorganized Debtor’s reasonable attorneys’ fees and expenses incurred in connection with

 the Complaint and with prosecuting the Motion, and shall immediately pay such fees and

 expenses upon receipt of invoices evidencing such amounts from counsel. To the extent the

 parties are unable to agree upon such fees and expenses, the Reorganized Debtor may submit

 them to the Court for determination and approval.

        4.      The terms and conditions of this Order shall be immediately effective and

 enforceable upon entry of the Order.

        5.      The Reorganized Debtor and the Clerk of this Court are authorized to take all

 actions necessary or appropriate to give effect to this Order.

        6.      This Court shall retain jurisdiction to hear and determine all matters arising from

 or related to the implementation, interpretation, and/or enforcement of this Order.
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 16 of 124


 Dated: ______, 2018
 New York, New York                     THE HONORABLE SHELLEY C. CHAPMAN
                                        UNITED STATES BANKRUPTCY JUDGE
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 17 of 124


                                     Exhibit B
17-13381-scc    Doc 1030      Filed 10/29/18 Entered 10/29/18 18:14:13 Main Document
                                          Pg 18 of 124
                                                                Excerpt from the Plan

    Article VIII(B).       Discharge of Claims and Termination of Interests.

             Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise
    specifically provided in the Plan, the Confirmation Order or in any contract, instrument, or
    other agreement or document created pursuant to the Plan, including the Plan Supplement,
    the distributions, rights, and treatment that are provided in the Plan shall be in complete
    satisfaction, discharge, and release, effective as of the Effective Date, of Claims, Interests,
    and Causes of Action of any nature whatsoever, including any interest accrued on Claims
    or Interests from and after the Petition Date, whether known or unknown, against, liabilities
    of, Liens on, obligations of, rights against, and Interests in, the Debtors or any of their
    assets or properties, regardless of whether any property shall have been distributed or
    retained pursuant to the Plan on account of such Claims and Interests, including demands,
    liabilities, and Causes of Action that arose before the Effective Date, any liability
    (including withdrawal liability) to the extent such Claims or Interests relate to services
    performed by employees of the Debtors before the Effective Date and that arise from a
    termination of employment, any contingent or non-contingent liability on account of
    representations or warranties issued on or before the Effective Date, and all debts of the
    kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case
    whether or not: (a) a Proof of Claim based upon such debt or right is Filed or deemed Filed
    pursuant to section 501 of the Bankruptcy Code; (b) a Claim or Interest based upon such
    debt, right, or Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (c)
    the Holder of such a Claim or Interest has accepted the Plan. Any default or “event of
    default” by the Debtors or their Affiliates with respect to any Claim or Interest that existed
    immediately before or on account of the Filing of the Chapter 11 Cases shall be deemed
    cured (and no longer continuing) as of the Effective Date. The Confirmation Order shall
    be a judicial determination of the discharge of all Claims and Interests subject to the
    Effective Date occurring.
17-13381-scc      Doc 1030     Filed 10/29/18 Entered 10/29/18 18:14:13 Main Document
                                           Pg 19 of 124
                                                    Excerpt from the Confirmation Order


    NN.     Discharge, Compromise, Settlement, Release, Exculpation, and Injunction
            Provisions.

            49.     The Bankruptcy Court has jurisdiction under sections 1334(a) and (b) of

    title 28 of the United States Code to approve the discharge, compromises, settlements,

    releases, exculpations, and injunctions set forth in Article VIII of the Plan. Sections 105(a)

    and 1123(b) of the Bankruptcy Code permit issuance of the injunctions and approval of the

    releases, exculpations, and injunctions set forth in Article VIII of the Plan. Based upon the

    record of the Chapter 11 Cases and the evidence proffered or adduced at the Confirmation

    Hearing, the Bankruptcy Court finds that the discharge, compromises, settlements,

    releases, exculpations, and injunctions set forth in Article VIII of the Plan are consistent

    with the Bankruptcy Code and applicable law. Further, the discharge, compromises,

    settlements, releases, exculpations, and injunctions contained in Article VIII of the Plan

    are integral components of the Plan. The discharge, compromises, settlements, releases,

    exculpations, and injunctions set forth in Article VIII of the Plan are hereby approved and

    authorized in their entirety.
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 20 of 124


                                     Exhibit C
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 21 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 22 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 23 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 24 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 25 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 26 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 27 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 28 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 29 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 30 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 31 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 32 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 33 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 34 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 35 of 124


                                     Exhibit D
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 36 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 37 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 38 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 39 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 40 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 41 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 42 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 43 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 44 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 45 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 46 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 47 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 48 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 49 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 50 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 51 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 52 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 53 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 54 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 55 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 56 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 57 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 58 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 59 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 60 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 61 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 62 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 63 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 64 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 65 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 66 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 67 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 68 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 69 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 70 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 71 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 72 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 73 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 74 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 75 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 76 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 77 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 78 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 79 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 80 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 81 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 82 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 83 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 84 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 85 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 86 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 87 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 88 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 89 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 90 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 91 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 92 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 93 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 94 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 95 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 96 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 97 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 98 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 99 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 100 of 124


                                     Exhibit E
17-13381-scc
     Case 1:18-cv-04667
              Doc 1030 Document
                        Filed 10/29/18
                                   4 Filed
                                        Entered
                                           08/17/18
                                                 10/29/18
                                                     Page18:14:13
                                                          1 of 12 PageID
                                                                    Main Document
                                                                         #: 18
                                    Pg 101 of 124


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

  ROBERT DOYLE and KEVIN McCABE, Individually and on
  Behalf of All Others Similarly Situated,

                                                         Plaintiffs,

                          -against-

  CUMULUS MEDIA INC., CUMULUS MEDIA NEW
  HOLDINGS INC., formerly CUMULUS MEDIA HOLDINGS
  INC., and RADIO LICENSE HOLDINGS LLC,

                                                         Defendants.


                              CLASS-ACTION COMPLAINT

                                         INTRODUCTION

        1.      This case is about a deceptive sweepstakes.

        2.      Defendants have sought to induce people to believe that Defendants’ radio-station

 sweepstakes involves only the station to which a given person is listening, whereas the sweepstakes

 instead involves hundreds of radio stations, the result of which is that the odds of winning have been

 a fraction of what the odds have appeared to be.

        3.      Plaintiffs bring this action individually, and as a class action on behalf of:

                all persons who obtained, or will obtain, while in New York or New
                Jersey, a sweepstakes keyword from the broadcast of a participating
                radio station and texted, or will text, that keyword to the designated
                telephone number before the announcement, on the same station, of
                the next keyword (the “Class”).

        4.      Plaintiff Kevin McCabe asserts the Second Cause of Action and the Third Cause of

 Action individually, and on behalf of the following:

                all persons who obtained, or will obtain, while in New York, a
                sweepstakes keyword from the broadcast of a participating radio
                station and texted, or will text, that keyword to the designated
                telephone number before the announcement, on the same station, of
                the next keyword (the “New York Subclass”).

                                                    1
17-13381-scc
     Case 1:18-cv-04667
              Doc 1030 Document
                        Filed 10/29/18
                                   4 Filed
                                        Entered
                                           08/17/18
                                                 10/29/18
                                                     Page18:14:13
                                                          2 of 12 PageID
                                                                    Main Document
                                                                         #: 19
                                    Pg 102 of 124


        5.      The period during which the claims set forth herein have arisen, or will arise, is

 between September 24, 2017, and the resolution of this action (the “Class Period” and the “New

 York Subclass Period”).

                                 JURISDICTION AND VENUE

        6.      This Court has jurisdiction under 28 U.S.C. Section 1332(d)(2)(A).

        7.      The matter in controversy exceeds the sum or value of $5,000,000, exclusive of

 interest and costs.

        8.      Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. Section

 1391(b)(2).

                                            PARTIES

        9.      Plaintiff Robert Doyle (“Doyle”) is a citizen of New Jersey.

        10.     Plaintiff Kevin McCabe (“McCabe”) is a citizen of New York.

        11.     Defendant Cumulus Media Inc. (“Cumulus”) is a corporation organized and existing

 under the laws of Delaware, and maintains its principal place of business at 3280 Peachtree Road

 NW, Suite 2200, Atlanta, Georgia 30305.

        12.     Defendant Cumulus Media New Holdings Inc. (“Cumulus Media New Holdings”),

 formerly Cumulus Media Holdings Inc., is a corporation organized and existing under the laws of

 Delaware, and maintains its principal place of business at 3280 Peachtree Road NW, Suite 2200,

 Atlanta, Georgia 30305.

        13.     Defendant Radio License Holdings LLC (“Radio License Holdings”) is a limited-

 liability company organized and existing under the laws of Delaware, and maintains its principal

 place of business at 3280 Peachtree Road NW, Suite 2200, Atlanta, Georgia 30305.




                                                 2
17-13381-scc
     Case 1:18-cv-04667
              Doc 1030 Document
                        Filed 10/29/18
                                   4 Filed
                                        Entered
                                           08/17/18
                                                 10/29/18
                                                     Page18:14:13
                                                          3 of 12 PageID
                                                                    Main Document
                                                                         #: 20
                                    Pg 103 of 124


                                              FACTS

        14.     Cumulus, through wholly-owned direct and indirect subsidiaries (“Cumulus

 Subsidiaries”), has, since at least as early as September 24, 2017, owned and have operated AM and

 FM radio stations throughout the United States (“Cumulus Stations”).

        15.     Cumulus Media New Holdings has been an indirect Cumulus Subsidiary since at least

 as early as September 24, 2017.

        16.     Cumulus Media New Holdings, through wholly-owned direct and indirect

 subsidiaries, has, since at least as early as September 24, 2017, owned and have operated the

 Cumulus Stations.

        17.     Radio License Holdings has been an indirect Cumulus Subsidiary since at least as

 early as September 24, 2017.

        18.     Radio License Holdings has, since at least as early as September 24, 2017, owned and

 have operated approximately 25 Cumulus Stations (“Radio License Holdings Stations”).

        19.     WABC-770 AM (“WABC”) is a Radio License Holdings Station.

        20.     The listening area of WABC has, since at least as early as September 24, 2017,

 included the Eastern District of New York.

        21.     Cumulus and Cumulus Subsidiaries have operated a sweepstakes whose title, in part

 or in full, has been, at all times, “$1,000 Giveaway” (the “Sweepstakes”), from approximately

 September 24, 2017, to approximately November 10, 2017 (the “First Sweepstakes Period”), from

 approximately March 29, 2018, to approximately May 23, 2018 (the “Second Sweepstakes Period”),

 and from approximately July 19, 2018 through the commencement of this action (the “Third

 Sweepstakes Period”).

        22.     The Sweepstakes has been conducted, at all times, on approximately 273 to 372

 Cumulus Stations (the “Sweepstakes Stations”).


                                                  3
17-13381-scc
     Case 1:18-cv-04667
              Doc 1030 Document
                        Filed 10/29/18
                                   4 Filed
                                        Entered
                                           08/17/18
                                                 10/29/18
                                                     Page18:14:13
                                                          4 of 12 PageID
                                                                    Main Document
                                                                         #: 21
                                    Pg 104 of 124

        23.       When the Sweepstakes is being conducted, each Sweepstakes Station states that it

 will announce, on air (that is, “broadcast,” which, as both a verb and a noun, refers to on-air

 content), a word (the “Keyword”) at approximately 9:00 am, 12:00 pm, 3:00 pm, and/or 6:00 pm.

 Eastern Time on Mondays through Fridays (the “Keyword Announcement”).

        24.       Each Keyword Announcement states that listeners could text the Keyword to a

 particular short code (the “Applicable Short Code”) in order to enter into the iteration of the

 Sweepstakes to which the Keyword Announcement pertains (the “Sweepstakes Segment”).

        25.       Each Keyword Announcement states that the Sweepstakes is “on” the Sweepstakes

 Station on which the Keyword Announcement is made.

        26.        Each Keyword Announcement states that there will be one winner of the

 corresponding Sweepstakes Segment.

        27.       Each Keyword Announcement states that the winner of the corresponding

 Sweepstakes Segment will win one thousand dollars.

        28.       Each Keyword Announcement states that message and data rates might apply to a

 person’s texting of the Keyword to the Applicable Short Code and to the receiving of any responsive

 text messages.

        29.       The Applicable Short Code during the First Sweepstakes Period was 62582.

        30.       The Applicable Short Code during the Second Sweepstakes Period was 95819.

        31.       The Applicable Short Code during the Third Sweepstakes Period has been 95819.

        32.       Defendants derive value from each Sweepstakes entry because the number of such

 entries provides an indication of the number of listeners at the time that a given Keyword

 Announcement is made.

        33.       Defendants derive value from each Sweepstakes entry because the number of such

 entries provides an indication of the relative size of a station’s audience at the time of one Keyword

 Announcement compared with the time of another Keyword Announcement.

                                                   4
17-13381-scc
     Case 1:18-cv-04667
              Doc 1030 Document
                        Filed 10/29/18
                                   4 Filed
                                        Entered
                                           08/17/18
                                                 10/29/18
                                                     Page18:14:13
                                                          5 of 12 PageID
                                                                    Main Document
                                                                         #: 22
                                    Pg 105 of 124


        34.     Defendants derive value from each Sweepstakes entry because the number of such

 entries is as an indication of listeners’ interest in Defendants’ Sweepstakes Stations.

        35.     Defendants derive value from each Sweepstakes entry because Defendants can report,

 to advertisers, the information described in paragraphs “32,” “33,” and “34.”

        36.     None of the Sweepstakes Stations have broadcasted, at any time, a statement that

 there are multiple Sweepstakes Stations.

        37.     None of the Sweepstakes Stations have broadcasted, at any time, a statement that the

 winner of a Sweepstakes Segment would be selected from persons who had obtained the Keyword

 from among multiple Sweepstakes Stations.

        38.     None of the Sweepstakes Stations have broadcasted, at any time, a statement that

 there are any rules, terms, or conditions (“Rules”) of the Sweepstakes other than the Rules that are

 described in paragraphs “23” through “28” inclusive.

        39.     Upon information and belief, Cumulus Media and Cumulus Media New Holdings

 have required the Sweepstakes Stations to state, during the Keyword Announcements, that the

 Sweepstakes is “on” the Sweepstakes Station on which the Keyword Announcement is made.

        40.     Upon information and belief, Cumulus Media and Cumulus Media New Holdings

 have prohibited the Sweepstakes Stations from broadcasting, at any time, a statement that there are

 multiple Sweepstakes Stations.

        41.     Upon information and belief, Cumulus Media and Cumulus Media New Holdings

 have prohibited the Sweepstakes Stations from broadcasting, at any time, a statement that the winner

 of a Sweepstakes Segment would be selected from persons who had obtained the Keyword from

 among multiple Sweepstakes Stations.




                                                  5
17-13381-scc
     Case 1:18-cv-04667
              Doc 1030 Document
                        Filed 10/29/18
                                   4 Filed
                                        Entered
                                           08/17/18
                                                 10/29/18
                                                     Page18:14:13
                                                          6 of 12 PageID
                                                                    Main Document
                                                                         #: 23
                                    Pg 106 of 124


        42.     Upon information and belief, Cumulus Media and Cumulus Media New Holdings

 have prohibited the Sweepstakes Stations from broadcasting, at any time, a statement that there are

 any Rules of the Sweepstakes other than the Rules that the Sweepstakes Stations have broadcasted

 and that are described paragraphs “23” through “28” inclusive.

        43.     Based upon the broadcasted content, including the Keyword Announcements, that

 have pertained to the Sweepstakes (the “Sweepstakes Content”), it would have been reasonable for

 a listener to Sweepstakes Content on a given Sweepstakes Station to believe that the Sweepstakes

 was being conducted only on that Sweepstakes Station.

        44.     Based upon the Sweepstakes Content, it would have been reasonable for a listener

 to Sweepstakes Content on a given Sweepstakes Station to believe that the winner of a Sweepstakes

 Segment would be selected from persons who had obtained the Keyword from that Sweepstakes

 Station.

        45.     The likelihood that an entrant in a Sweepstakes Segment would be a winner has been

 a fraction of what that likelihood would have been if the Sweepstakes Segment had been conducted

 solely by the Cumulus Station from which the entrant had obtained the Keyword.

        46.     On or about May 17, 2018, Doyle, while located in New Jersey, listened to a

 Keyword Announcement on WABC (the “Doyle Keyword Announcement”).

        47.     Within one hour of the Doyle Keyword Announcement, Doyle texted, to the

 Applicable Short Code, the Keyword that is identified in the Doyle Keyword Announcement

 (“Doyle’s Entry”).

        48.     Immediately upon Doyle’s Entry, Doyle received a text message that stated: “Sorry!

 This keyword entry has expired. Keep listening this week for new keywords. Text them in to win!”

        49.     On or about May 18, 2018, McCabe, while located in the Eastern District of New

 York, listened to a Keyword Announcement on WABC (the “McCabe Keyword Announcement”).


                                                 6
17-13381-scc
     Case 1:18-cv-04667
              Doc 1030 Document
                        Filed 10/29/18
                                   4 Filed
                                        Entered
                                           08/17/18
                                                 10/29/18
                                                     Page18:14:13
                                                          7 of 12 PageID
                                                                    Main Document
                                                                         #: 24
                                    Pg 107 of 124


        50.     Within several minutes of the McCabe Keyword Announcement, McCabe texted, to

 the Applicable Short Code, the Keyword that is identified in the McCabe Keyword Announcement

 (“McCabe’s Entry”).

        51.      Immediately upon McCabe’s Entry, McCabe received a text message that stated: “Ur

 entered to win $1,000 dollars! Keep listening today for the next keyword to enter again! Watch for

 a call from 515-253-0927 if ur the winner this hour!”

        52.     The Doyle Keyword Announcement and the McCabe Keyword Announcement

 described the Keyword as the “National Keyword.”

        53.     On the internet, audio simulcasts (“Internet Simulcasts”) of most or all of the

 broadcasting of most or all of the Sweepstakes Stations have been streamed since at least as early

 as September 24, 2017.

        54.     WABC has had an Internet Simulcast since at least as early as September 24, 2017.

        55.     The Internet Simulcasts have, since at least as early as September 24, 2017, been

 accessible nationwide.

                          AS AND FOR A FIRST CAUSE OF ACTION

        56.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs “1”

 through “55” inclusive as if fully set forth herein.

        57.     Defendants have been unjustly enriched by retaining, against equity and good

 conscience, the benefits that Plaintiffs and the other Members of the Class have conferred upon

 Defendants by entering into a Sweepstakes Segment.

        58.     As a result of Defendants’ unjust enrichment, Defendants should be required to make

 restitution to Plaintiffs and the other Members of the Class.




                                                   7
17-13381-scc
     Case 1:18-cv-04667
              Doc 1030 Document
                        Filed 10/29/18
                                   4 Filed
                                        Entered
                                           08/17/18
                                                 10/29/18
                                                     Page18:14:13
                                                          8 of 12 PageID
                                                                    Main Document
                                                                         #: 25
                                    Pg 108 of 124


                         AS AND FOR A SECOND CAUSE OF ACTION

        59.       McCabe repeats and realleges each and every allegation contained in paragraphs “1”

 through “45” inclusive and “46” through “48” inclusive as if fully set forth herein.

        60.       Defendants, with respect to the New York Subclass Members, have violated New

 York General Business Law (“GBL”) Section 349, thereby entitling each New York Subclass

 Member, pursuant to GBL Section 349(h), to $50 per violation, injunctive relief against future

 violations, and reasonable legal fees.

                          AS AND FOR A THIRD CAUSE OF ACTION

        61.       McCabe repeats and realleges each and every allegation contained in paragraphs “1”

 through “45” inclusive and “46” through “48” inclusive as if fully set forth herein.

        58.       Defendants, with respect to the New York Subclass Members, have violated GBL

 Section 350, thereby entitling each New York Subclass Member, pursuant to GBL Section 350-e(3),

 to $500 per violation, injunctive relief against future violations, and reasonable legal fees.

                                      CLASS ALLEGATIONS

        62.       This action is brought pursuant to Rules 23(a) and 23(b)(3) of the Federal Rules of

 Civil Procedure.

        63.       The Class Members are so numerous that joinder of all of them is impracticable.

        64.       The New York Subclass Members are so numerous that joinder of all of them is

 impracticable.

        65.       There are, upon information and belief, at least 50,000 Class Members whose claims

 are similar to the claims that Plaintiffs assert as their First Cause of Action; and, furthermore,

 Plaintiffs’ First Cause of Action is typical of the First Cause of Action of the other Class Members.

        66.       There are, upon information and belief, at least 50,000 New York Subclass Members

 whose claims are similar to the claims that McCabe asserts as his Second Cause of Action and Third

                                                   8
17-13381-scc
     Case 1:18-cv-04667
              Doc 1030 Document
                        Filed 10/29/18
                                   4 Filed
                                        Entered
                                           08/17/18
                                                 10/29/18
                                                     Page18:14:13
                                                          9 of 12 PageID
                                                                    Main Document
                                                                         #: 26
                                    Pg 109 of 124


 Cause of Action; and, furthermore, McCabe’s Second Cause of Action and Third Cause of Action

 are typical of the Second Cause of Action and Third Cause of Action of the other New York

 Subclass Members.

           67.   Plaintiffs will fairly and adequately protect the interests of the Class. Plaintiffs have

 no interests that are antagonistic to, or in conflict with, the other Members of the Class. Indeed,

 Plaintiffs’ interests are, for purposes of this litigation, coincident with the interests of the other Class

 Members.

           68.   A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy. Because the Class and New York Subclass are each so numerous

 that joinder of all the Class Members and New York Subclass Members is impracticable, and

 because the damages sustained by most of the individual Class Members and New York Subclass

 Members are too small to render prosecution of the claims asserted herein economically feasible on

 an individual basis, the expense and burden of individual litigation makes it impractical for all of

 the Class Members and New York Subclass Members to adequately address the wrongs complained

 of herein. Plaintiffs know of no impediments to the effective management of this action as a class

 action.

           69.   Common questions of law and fact predominate over questions that affect only

 individual Class Members and New York Subclass Members. Among these questions are:

                 (i) whether the Sweepstakes Stations state, during the Keyword
                 Announcements, that the Sweepstakes is “on” the Sweepstakes
                 Station on which the Keyword Announcement is made;

                 (ii) whether the Sweepstakes Stations state, during the Keyword
                 Announcements, that the Sweepstakes is being conducted on multiple
                 Sweepstakes Stations;

                 (iii) whether the Sweepstakes Stations have broadcasted, at any time,
                 a statement that the Sweepstakes is being conducted on multiple
                 Sweepstakes Stations;

                                                      9
17-13381-scc
     Case 1:18-cv-04667
               Doc 1030 Document
                         Filed 10/29/18
                                   4 Filed
                                         Entered
                                           08/17/18
                                                  10/29/18
                                                      Page 18:14:13
                                                           10 of 12 PageID
                                                                     Main Document
                                                                           #: 27
                                     Pg 110 of 124


             (iv) whether the Sweepstakes Stations have broadcasted, at any time,
             a statement that the winner of a Sweepstakes Segment would be
             selected from persons who had obtained the Keyword from among
             multiple Sweepstakes Stations;

             (v) whether the broadcast content of the Sweepstakes Stations have
             stated, at any time, that there are any rules, terms, or conditions of the
             Sweepstakes other than the rules, terms, or conditions that the
             Sweepstakes Stations have broadcasted;

             (vi) whether Cumulus Media and Cumulus Media New Holdings
             have required the Sweepstakes Stations to state, during the Keyword
             Announcements, that the Sweepstakes is “on” the Sweepstakes
             Station on which the Keyword Announcement is made;

             (vii) whether Cumulus Media and Cumulus Media New Holdings
             have prohibited the Sweepstakes Stations from broadcasting, at any
             time, a statement that there are multiple Sweepstakes Stations;

             (viii) whether Cumulus Media and Cumulus Media New Holdings
             have prohibited the Sweepstakes Stations from broadcasting a
             statement that the winner of a Sweepstakes Segment would be
             selected from persons who had obtained the Keyword from among
             multiple Sweepstakes Stations;

             (ix) whether Cumulus Media and Cumulus Media New Holdings
             have prohibited the Sweepstakes Stations from broadcasting a
             statement that there are any rules, terms, or conditions of the
             Sweepstakes other than the rules, terms, or conditions that the
             Sweepstakes Stations have broadcasted;

             (x) whether it would have been reasonable for a listener to
             Sweepstakes Content on a given Sweepstakes Station to believe that
             the Sweepstakes was being conducted only on that Sweepstakes
             Station; and

             (xi) whether it would have been reasonable for a listener to
             Sweepstakes Content on a given Sweepstakes Station to believe that
             the winner of a Sweepstakes Segment would be selected from
             persons who had obtained the Keyword from that Sweepstakes
             Station.

                                                                          [continued on next page]




                                                10
17-13381-scc
     Case 1:18-cv-04667
               Doc 1030 Document
                         Filed 10/29/18
                                   4 Filed
                                         Entered
                                           08/17/18
                                                  10/29/18
                                                      Page 18:14:13
                                                           11 of 12 PageID
                                                                     Main Document
                                                                           #: 28
                                     Pg 111 of 124


                                  PRAYERS FOR RELIEF

        WHEREFORE, Plaintiffs demand judgment against Defendants:

        (a)    Awarding, to Plaintiffs and the other Members of the Class, damages equal to that

 amount by which Defendants were unjustly enriched;

        (b)    Pursuant to New York General Business Law Section 349(h), awarding, to Plaintiff

 Kevin McCabe and the other Members of the New York Subclass, $50 per violation of New York

 General Business Law Section 349;

        (c)    Pursuant to New York General Business Law Section 349(h), awarding, to Plaintiff

 Kevin McCabe and the other Members of the New York Subclass, injunctive relief against future

 violations of York General Business Law Section 349;

        (d)    Pursuant to New York General Business Law Section 349(h), awarding, to Plaintiff

 Kevin McCabe and the other Members of the New York Subclass, reasonable legal fees;

        (e)    Pursuant to New York General Business Law Section 350-e(3), awarding, to Plaintiff

 Kevin McCabe and the other Members of the New York Subclass, $500 per violation of New York

 General Business Law Section 350;

        (f)    Pursuant to New York General Business Law Section 350-e(3), awarding, to Plaintiff

 Kevin McCabe and the other Members of the New York Subclass, injunctive relief against future

 violations of York General Business Law Section 350;

        (g)    Pursuant to New York General Business Law Section 350-e(3), awarding, to Plaintiff

 Kevin McCabe and the other Members of the New York Subclass, reasonable legal fees; and

                                                                      [continued on next page]




                                               11
17-13381-scc
     Case 1:18-cv-04667
               Doc 1030 Document
                         Filed 10/29/18
                                   4 Filed
                                         Entered
                                           08/17/18
                                                  10/29/18
                                                      Page 18:14:13
                                                           12 of 12 PageID
                                                                     Main Document
                                                                           #: 29
                                     Pg 112 of 124


        (h)    Awarding, to Plaintiffs and the other Members of the Class and New York Subclass,

 costs and disbursements.

 Dated: August 17, 2018

                                                           Respectfully submitted,

                                                             s/ Todd C. Bank
                                                           TODD C. BANK
                                                            ATTORNEY AT LAW, P.C.
                                                           119-40 Union Turnpike
                                                           Fourth Floor
                                                           Kew Gardens, New York 11415
                                                           (718) 520-7125
                                                           By Todd C. Bank

                                                           Counsel to Plaintiffs




                                               12
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 113 of 124


                                     Exhibit F
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 114 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 115 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 116 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 117 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 118 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 119 of 124
17-13381-scc   Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13   Main Document
                                      Pg 120 of 124


                                     Exhibit G
17-13381-scc      Doc 1030      Filed 10/29/18 Entered 10/29/18 18:14:13               Main Document
                                            Pg 121 of 124
                              TODD C. BANK , A TTORNEY AT LAW , P.C.
                              119-40 Union Turnpike, Fourth Floor
                                 Kew Gardens, New York 11415
                                    Telephone: (718) 520-7125
                                     Facsimile: (856) 997-9193

 www.toddbanklaw.com                                                        tbank@toddbanklaw.com

 August 29, 2018

 Wargo French
 999 Peachtree Street NE
 26th Floor
 Atlanta, GA 30309
 Attn.: David M. Pernini

 Via Email
 dpernini@wargofrench.com

                 Re:     Robert Doyle and Kevin McCabe, et al.
                         v. Cumulus Media Inc., et al.
                         Case No. 1:18-cv-04667-JBW-SMG (E.D.N.Y.)

 Dear Mr. Pernini:

         In your letter of August 27, 2018, you make several statements that, below, I address on
 behalf of Robert Doyle and Kevin McCabe.

 1.

 Your Statement:
 [The] majority of the claims asserted in the Complaint have been discharged.”

 Our Response:
 As stated in my August 3 letter to Richard S. Denning, in response to Mr. Denning’s letter of August
 1, the latter “did not refute [the following] statement [in my July 20 to Mr. Denning] regarding the
 bankruptcy issue, which was that, “[a]lthough Cumulus (and Radio License Holdings LLC) exited
 bankruptcy on June 4, 2018, no notice was given of the claims asserted in the . . . complaint, and such
 claims, therefore, were not discharged in the bankruptcy proceedings.”

 Although you have pointed to two documents, Bankruptcy Documents 446 and 779, and, with
 respect to the latter, Section BB, I do not see where any of the plaintiffs’ claims have been released.
 In addition, your statement clearly indicates that not all of the plaintiffs’ claims have been released.

 As stated in my August 3 letter, “we would welcome any such refutation” of our position regarding
 the bankruptcy matter.
17-13381-scc        Doc 1030     Filed 10/29/18 Entered 10/29/18 18:14:13 Main Document
 David M. Pernini                            Pg 122 ofRobert
                                                       124 Doyle and Kevin McCabe, et al. v.
 August 29, 2018                                         Cumulus Media Inc., et al.
 –page 2–                                                Case No. 1:18-cv-04667-JBW-SMG (E.D.N.Y.)


 2.

 Your Statement:
 [Y]ou are well aware that the claims in your Complaint are frivolous, as this is not the first time you
 have tried—and failed—to bring nearly identical claims. In Derbaremdiker v. Applebees Int’l, Inc.,
 you brought claims for unjust enrichment and violations of N.Y. Gen. Bus. Law § 349 and § 350-e
 against Applebee’s, claiming that its “$1,000 prize” contest deceived consumers about their odds of
 winning. Your claims were dismissed by the district court for failure to state a claim and that dismissal
 was upheld on appeal. Derbaremdiker v. Applebee’s Int ’l, Inc., No. 12-CV-01058 KAM, 2012 WL
 4482057 (E.D.N.Y. Sept. 26, 2012), aff’d, 519 F. App’x 77 (2d Cir. 2013). This Complaint will be
 dismissed for the same reasons.

 Our Response:
 In Derbaremdiker, the plaintiff had “expressly agreed that the district court could properly consider”
 the official rules of the sweepstakes, and the Second Circuit, upon considering those rules, found that
 they “do not contradict the statements on the receipt, but rather clarify those statements to the extent
 they were ambiguous regarding which prizes were available daily and which companies participated
 in the sweepstakes.”

 Unlike in Derbaremdiker, in which the equivalent of the Keyword Announcement, i.e., the plaintiff’s
 receipt, referred to the sweepstakes’ official rules, the Keyword Announcements have not done so
 see Compl., ¶¶ 24-28, such that the content of the Official Rules (the “Rules”) is irrelevant to the
 Keyword Announcements.

 As to the Rules’ content, it may supplement, but not contradict, the reasonable understanding of a
 person who did not read it; and, as the complaint alleges, that understanding was that the contest was
 on only the station to which a potential Sweepstakes entrant was listening. Thus, even an entrant who
 knew of the existence of the Rules but had not read them would not be bound by the Rules’
 statements regarding the participation of multiple stations.


 3.

 Your Statement:
 [Y]our allegation in paragraphs 38 and 42 that there were no rules for the contests other than those
 provided in the radio announcements is false.

 Our Response:
 Those paragraphs do not imply, much less state, that there were no contest rules, but, rather, that the
 existence of those rules was not announced. Should discovery show that such references were made
 with sufficient regularity, we would amend the Complaint accordingly, whereas the three audio files
 that were provided to me by Mr. Denning obviously did not show any such regularity, nor were
 dated.
17-13381-scc        Doc 1030   Filed 10/29/18 Entered 10/29/18 18:14:13            Main Document
                                           Pg 123 of 124
 David M. Pernini                                     Robert Doyle and Kevin McCabe, et al. v.
 August 29, 2018                                      Cumulus Media Inc., et al.
 –page 3–                                             Case No. 1:18-cv-04667-JBW-SMG (E.D.N.Y.)


 4.

 Your Statement:
 As you could hear from each of the sweepstakes announcement recordings that Mr. Denning
 provided you, listeners were directed each time to www.wabcradio.com to and the contest rules.


 Our Response:
 My understanding is that such announcements began only several days before the current
 Sweepstakes Period, although we would welcome any evidence that shows otherwise. Moreover, as
 shown by the audio files that Mr. Denning provided, such announcements, to the extent that they have
 been made, have been at times other than when the Keyword Announcements were made, i.e., at
 times other than when the Sweepstakes was actually conducted, which is obviously, and necessarily,
 when such announcements should have been made. Therefore, a listener of a Keyword
 Announcement cannot be deemed, by entering into the corresponding Sweepstakes Segment, to have
 known of the existence of the Rules, nor, of course, their substance.


 5.

 Your Statement:
 [T]he contest rules stated that “[t]he Hourly Prize Wimrer will be chosen from all the entries who
 correctly text in to the Contest across the country” and “THIS CONTEST IS ONE (1) NATIONAL
 CONTEST MADE UP OF MANY PARTICIPATING STATIONS, AS OUTLINED IN EXHIBIT
 A ATTACHED.”

 Our Response:
 We, of course, do not dispute what the Rules state. Instead, I refer you to Sections 2 and 4 herein.


 6.

 Your Statement:
 [E]ach of the recordings that Mr. Denning provided referred to the keyword as a “national key
 word,” also indicating the national scope of the contests.

 Our Response:
 As stated in my August 3 letter to Mr. Denning:

                The announcements to which Messrs. Doyle and McCabe described
                the keyword as the “national keyword.” However, WABC, like most
                or all Cumulus stations, is simulcast on the internet, as a result of
                which it appeared that the term “national keyword” indicated that a
                person could enter the sweepstakes whether he was listening to the
                station on air or on the internet, in which case he could be located
17-13381-scc        Doc 1030     Filed 10/29/18 Entered 10/29/18 18:14:13                Main Document
                                             Pg 124 of 124
 David M. Pernini                                         Robert Doyle and Kevin McCabe, et al. v.
 August 29, 2018                                          Cumulus Media Inc., et al.
 –page 4–                                                 Case No. 1:18-cv-04667-JBW-SMG (E.D.N.Y.)

                 anywhere in the country; this is particularly so in light of the fact that
                 WABC (and each of the other stations) described the sweepstakes as
                 being “on” that particular station, but did not otherwise state, or
                 imply, that the sweepstakes was simultaneously on other stations.

 See also Compl., ¶¶ 52-55.


 7.

 Your Statement:
 Both counts under the General Business Law require that a plaintiff suffer an actual “injury,” which
 you have not pled and cannot plead.

 Our Response:
 The Complaint alleges that “[t]he likelihood that an entrant in a Sweepstakes Segment would be a
 winner has been a fraction of what that likelihood would have been if the Sweepstakes Segment had
 been conducted solely by the Cumulus Station from which the entrant had obtained the Keyword.”
 Compl., ¶ 45. Having taken an action based on a representation that a certain value would be received
 i.e., in the form of odds of winning based upon a competition against listeners of one station, as
 opposed to a competition against listeners of multiple stations, the failure to provide that value is the
 equivalent to a failure to pay a promised discount on a purchase; and, in each case, the person would
 be entitled to the difference between the actual value received and the value that he should have
 received according to the representation in question.


 8.

 Your Statement:
 [T]he Complaint contains no facts supporting a plausible claim for unjust enrichment. An unjust
 enrichment claim requires that the Defendants be “in possession of money or property that rightly
 belongs to another.”

 Our Response:
 By alleging the provision of value to Defendants, see Compl., ¶¶ 32-35, the Complaint satisfies the
 requirement regarding damages.

 Sincerely,

      s/ Todd C. Bank

 Todd C. Bank

 TCB/bd
